*220ORDER
Considering the foregoing Motion for Interim Suspension:
IT IS ORDERED, ADJUDGED AND DECREED that respondent, Alvarez T. Fer-rouiUet, Jr., attorney at law, be and hereby is, suspended from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XIX, Section 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, Section 11.
VICTORY, J., not on panel.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana